Citation Nr: 0012174	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant with his spouse and brother


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to November 
1969 with service in the Republic of Vietnam during the 
Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied an increased 
evaluation for PTSD.  The Board notes that the appellant has 
waived RO consideration of evidence he submitted at his March 
2000 hearing before the undersigned.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The appellant's PSTD is manifested principally by chronic 
symptoms of anxiety, insomnia, nightmares and hypervigilance 
resulting in impaired impulse control, mood, attention span, 
speech, and psychomotor functioning.

3.  The appellant's PTSD results in severe, but not total, 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, and mood.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his PTSD disability warrants an 
evaluation in excess of the currently assigned 50 percent 
disability rating.  His allegations, when viewed in the light 
most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his VA clinical records, afforded 
him recent VA examination, and scheduled him for a hearing 
before the undersigned.  The record does not reveal any 
additional sources of relevant information which may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 
38 C.F.R. § 4.3 (1999).

Historically, the appellant was initially diagnosed with a 
chronic, moderately disabling anxiety reaction, manifested by 
tenseness, nervousness, hyperhidrosis of the palms, startle 
reaction, occasional insomnia and gastrointestinal 
somatization, within one year from his separation from 
service.  Lay statements of record at that time attested to 
his nervousness and inability to relax.  This symptomatology 
was formally evaluated as supporting a PTSD diagnosis on VA 
psychiatric examination dated in February 1984.  By means of 
a rating decision dated in March 1984, the RO granted service 
connection for PTSD, and assigned an original 30 percent 
disability evaluation.

In pertinent part, an August 1986 VA psychiatric examination 
report next shows that the appellant's PTSD symptomatology, 
which included anxiety, exaggerated startle response, sleep 
difficulty, nightmares, survivor's guilt and problems 
relating to people, resulted in poor adaptive functioning 
with moderate impairment in social relations and occupational 
functioning.  He underwent VA inpatient treatment for 
substance abuse and PTSD from May 1992 to January 1993 at 
which time he manifested episodes of incapacitating anxiety, 
exaggerated startle response, abnormal sleep and 
"hyper/emotional outbursts."  Upon discharge, his mental 
status examination was remarkable for continual body 
movements, poor eye contact, pressured speech, somewhat 
inappropriate affect, apprehension, anger, and impaired 
attentional abilities.  It was not anticipated that he could 
work more than part- time due to his tendency to "overload 
very quickly" and remain levelheaded under pressure.  An 
August 1993 VA psychiatric examination report noted that his 
PTSD resulted in severe social inadaptability with moderate 
to severe industrial inadaptability.  He was awarded a 50 
percent rating for PTSD from Februray 1993.

On VA mental disorders examination, dated in November 1996, 
the appellant reported being employed by VA on a part- time 
basis for the past fifteen years.  He indicated that he was 
incapable of working more than 4 hours without getting 
frustrated by people.  He used about 3- 4 days per month for 
sick leave.  His complaints included difficulty with relaxing 
and sleeping, nightmares, suicidal thoughts, inability to 
socialize and hearing occasional voices.  Mental status 
examination was remarkable for visible anxiety, crying, 
increased psychomotor activity, apprehensive affect and 
labile mood.  Thought processes were goal- directed for the 
most part, although he was easily flustered.  Thought content 
was significant for helplessness and depression related to 
PTSD.  Diagnosis was of PTSD with a current Global Assessment 
Functioning (GAF) score of 50.

Subsequent VA clinical records reveal the appellant's 
complaint of nightmares, disturbed sleep, passive suicidal 
thoughts, loneliness, vigilance, poor impulse control and 
anxiety.  On VA PTSD examination, dated in July 1998, he 
reported increased difficulty with anxiety and nervousness 
following a switch to working on a full- time basis for VA.  
He missed 1- 2 days per week due to his symptoms.  He 
complained of marriage difficulties due to his lack of sexual 
desire.  He slept 4 hours per night due to nightmares and 
frequent awakening.  He was hypervigilant and regularly stood 
guard around his property at night.  He had panic attacks 2- 
3 times per week.  He further complained of auditory 
hallucinations, flashbacks, paranoia, suicidal thoughts and 
frequent crying.  Diagnosis was of chronic PTSD manifested by 
moderate to severe social isolation with marital problems and 
inability to work full time.  His current GAF score was 50 
with a highest score of 50 for the past year.

During his appearance before the undersigned in March 2000, 
the appellant testified to an inability to cope with the 
stress of working full time.  In this respect, he indicated 
that he turned into a "nervous wreck" after working 2- 3 
days in a row due to anxiety and lack of sleep.  As a result, 
he used leave time approximately once a week.  He complained 
of social isolation and difficulty relating to his family 
members.  He indicated that he often strolled around the 
house after midnight as a type of perimeter check.  His wife 
testified to his nervousness, sleep difficulties, evening 
perimeter searches and difficulty relating to his daughter.  
His brother testified to his depressive episodes and 
argumentative nature.  At his hearing, he submitted his leave 
used summary which shows over 870 hours total of combined 
annual, sick and without pay leave over the last 2 years.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Pursuant to Diagnostic Code 9411, the current 50 
percent disability evaluation for PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1999).  A GAF of 
50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 40 is defined as "some impairment in reality testing or 
communication (e.g. speech is at time illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."

The medical evidence shows that the appellant's PTSD is 
primarily manifested by chronic symptoms of anxiety, 
insomnia, nightmares and hypervigilance.  He has episodes of 
frequent panic attacks, passive suicidal thoughts, midnight 
perimeter checks, and "hyper/emotional outbursts."  
Clinical findings have been remarkable for visible anxiety, 
crying, increased psychomotor activity, pressured speech, 
attentional deficits, apprehensive affect and labile mood.  
He has difficulty in adapting to stressful circumstances and 
remaining levelheaded under pressure.  He also has difficulty 
in establishing and maintaining effective relationships.  
Social isolation and inability to wrok full- time have been 
noted.  The psychiatric assessments of his psychological, 
social and occupational functioning (GAF score) show 
impairment that is serious in degree.  Based upon the above, 
the Board finds that he manifests occupational and social 
impairment with deficiencies in most areas as work, family 
relations, judgment, thinking and mood.  As such, the Board 
finds that a 70 percent rating is warranted.

The Board further finds, by a preponderance of the evidence, 
that a rating greater than 70 percent is not warranted.  In 
this respect, the appellant does not exhibit symptoms such as 
gross impairment in thought processes or communication or 
grossly inappropriate behavior, persistent danger of hurting 
others or intermittent inability to maintain personal 
hygiene.  He is currently employed and the psychiatric 
assessments of his psychological, social and occupational 
functioning shows that he is less than totally impaired.  
Accordingly, he does not meet the criteria which is required 
for a 100 percent disability rating under Diagnostic Code 
9411.

Finally, the Board does not find that the appellant's PTSD 
symptomatology presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been frequently hospitalized for 
his PTSD disability, but he has introduced evidence that his 
disability results in frequent absences from work.  However, 
the Board notes that the criteria for a 70 percent disability 
rating contemplates that workplace disruption would result 
from a serious impairment of occupational functioning.  As 
such, the Board finds no basis for further action on this 
question.  VA O.G.C. Prec. 6-96 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).



	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent schedular evaluation for PTSD is granted, 
subject to the criteria which govern the payment of monetary 
awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

